Citation Nr: 0328556	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a scar of the right 
forearm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1961 to August 
1962 and a prior period of active duty for training 
(ACDUTRA) from January to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New 
Mexico, Regional Office (RO).  That decision denied an 
evaluation in excess of 10 percent for a scar of the 
right forearm.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in April 2003.  At that 
time, the veteran raised the issue of entitlement to service 
connection for nerve and muscle damage of the right arm.  The 
issue of entitlement to service connection for nerve and 
muscle damage of the right arm was adjudicated by the RO in a 
rating decision dated July 2003.  The record currently before 
the Board does not indicate that the veteran is appealing 
that decision.


REMAND

Initially, the Board notes that additional evidence may 
exist which is relevant but has not been obtained.  In a 
statement in support of claim dated in February 2003, the 
veteran reported that his superficial scar had worsened 
and that he was being treated at a VA medical center.  
The most recent VA treatment records in the claims file, 
however, are from June 2001.  All relevant treatment 
records since that time should be obtained.

The Board also notes that the veteran was afforded a VA 
examination in June 2003 in connection with his claim for 
service connection for nerve and muscle damage of the 
right arm.  The examiner was asked to offer an opinion as 
to whether the veteran's nerve and muscle damage were 
related to his service-connected right forearm scar.  
Because the findings of this examination have a bearing 
on the issue currently before the Board, the veteran 
should be sent a supplemental statement of the case 
(SSOC) indicating that this evidence was considered with 
regard to the currently appealed increased rating claim.  
There is no indication of record that a SSOC to this 
effect was sent to the veteran.  As was noted above, the 
issue of entitlement to service connection for nerve and 
muscle damage of the right arm was adjudicated by the RO, 
but has not been appealed.  Accordingly, the SSOC should 
only address the issue of entitlement to an increased 
rating for a scar of the right forearm unless the veteran 
initiates an appeal with respect to the service 
connection claim.

In addition, the Board notes that the regulations for 
evaluation of skin disabilities were revised, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  
To date, the veteran has not been apprised of the changes 
in the regulations.

There have been significant changes in the law and 
regulations applicable to the appellant's claims during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  The VA has 
promulgated revised regulations to implement these changes in 
the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that because of the change in the law brought 
about by the VCAA and the Quartuccio decision interpreting 
that law, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law and implementing regulations.  Specifically, the 
VA has not provided the veteran with a VCAA notification 
letter to provide notice to the appellant of the information 
and evidence necessary to substantiate the claim, including 
an explanation of which portion of any such information or 
evidence is to be provided by which party.  A VCAA letter 
dated in April 2003 pertained only to service connection 
issues which were not on appeal.  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made 
a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of 
the statutory one-year period provided for response.  
Therefore, since this case is being remanded, the RO must 
take this opportunity to inform the appellant that a full 
year is allowed to respond to a VCAA notice.  

Accordingly, in order to comply with the veteran's due 
process rights, the claims is REMANDED for the following:

1.  The RO should obtain all relevant 
treatment records from VA facilities 
for treatment since June 2001.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
and the implementing regulations are 
fully complied with and satisfied.  
The required notice to the appellant 
should include a statement as to the 
information and evidence necessary to 
substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be 
provided by the claimant and which 
portion, if any, the VA will attempt 
to obtain on behalf of the claimant.  
The RO must also ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and any 
other applicable legal precedent.  

3.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be furnished a 
SSOC which addresses all additional 
evidence which has been added to the 
file, including the above referenced 
VA medical report.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  The SSOC should 
also contain all of the new laws and 
regulations applicable to the 
veteran's claim, including the new 
rating criteria for skin disorders.  
The veteran should be afforded an 
appropriate amount of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL D. MARTIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




